Matter of Edward T. (Salvador T.) (2019 NY Slip Op 06360)





Matter of Edward T. (Salvador T.)


2019 NY Slip Op 06360


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


757 CAF 18-00936

[*1]IN THE MATTER OF EDWARD T. ONEIDA COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; SALVADOR T., RESPONDENT, AND MARIA T., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


SCOTT T. GODKIN, WHITESBORO, FOR RESPONDENT-APPELLANT.
JOHN A. HERBOWY, UTICA, FOR PETITIONER-RESPONDENT.
SHARON P. O'HANLON, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oneida County (Julia Brouillette, J.), entered April 30, 2018 in a proceeding pursuant to Family Court Act article 10. The order continued placement of the subject child with petitioner. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Edward T. [Maria T.] ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court